Lahtinen, J.
Appeals (1) from an order of the Supreme Court (Malone, Jr., J.), entered November 8, 2000 in Albany County, which, inter alia, granted defendant’s cross motion to partially dismiss the complaint for failure to state a cause of action, and (2) from an order of said court, entered March 15, 2001 in Albany County, which denied plaintiffs’ motion to amend the complaint.
In this age discrimination action based upon theories of disparate impact and disparate treatment, plaintiffs appeal from Supreme Court’s orders dismissing their disparate impact claim and denying their motion for leave to amend their complaint to allege a facially neutral employment practice which disparately impacted plaintiffs. The underlying facts giving rise to this action are identical to those found in Bohlke v General Elec. Co. (293 AD2d 198) where we held that an age discrimination cause of action based upon a theory of disparate impact is not cognizable under the Human Rights Law (Execu*843tive Law § 290 et seq.). For the reasons set forth therein, we affirm both orders from which plaintiffs now appeal.
Cardona, P.J., Peters, Spain and Rose, JJ., concur. Ordered that the orders are affirmed, with costs.